Title: From Thomas Jefferson to Thomas Claxton, 2 June 1801
From: Jefferson, Thomas
To: Claxton, Thomas


               
                  Dear Sir
                  Washington June 2. 1801
               
               In my letter of the day before yesterday I mentioned that [I was] not then fixed on the inscription for the Silver ewer. I was con[vinced] to have the following words engraved on the upper side of the lid. to wit “[Copied from] a model taken in 1778. by Th. Jefferson from a Roman Ewer in the Cabinet of antiquities at [Nismes.]” I enclose you a [paper] showing in what manner I think it may be best [inscribed], and also [how] the [Stanza] of the [letters] be formed. accept my friendly salutations & good wishes
               
                  
                     Th: Jefferson
                  
               
            